Citation Nr: 0608031	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Okalahoma, which established service connection for 
migraine headaches, evaluated as 10 percent disabling.  The 
veteran appealed, contending that a higher rating was 
warranted.

This case was previously before the Board in August 2005, at 
which time it was remanded for additional development.  
Although the case has been returned to the Board for further 
appellate consideration, the Board finds that the remand 
directives have not been satisfied.  Therefore, in accord 
with Stegall v. West, 11 Vet. App. 268 (1998), the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board also notes that in Stegall the United States Court 
of Appeals for Veterans Claims (Court) held that "a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  11 Vet. App. at 271.

For the reasons stated below, the Board finds that an 
additional remand is required in this case to comply with 
both the duty to assist, as well as the Court's holding in 
Stegall.

The veteran's headache disorder is evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."  

A private medical statement dated in August 2004 from A. M., 
M.D. (hereinafter "Dr. M") reported that the veteran's 
headaches had been diagnosed as very frequent, completely 
prostrating and prolonged attacks which were productive of 
severe economic inadaptability.  The Board specifically noted 
this statement in the August 2005 remand, which directed that 
medical records since November 2003 be requested from Dr. M.  
In addition, the Board directed that after these records were 
obtained the RO was to undertake any other necessary 
development, such as the scheduling of any indicated VA 
examinations.

The Board acknowledges that additional medical records were 
obtained following the August 2005 remand, to include records 
from Dr. M.  However, no new VA examination was scheduled to 
evaluate the severity of the veteran's service-connected 
headaches.  Although the Board acknowledges that the specific 
wording of the remand did not mandate that such an 
examination be scheduled, one was to be conducted if 
necessary to adjudicate this claim.  The Board finds that 
such an examination is necessary in this case.  

At the very least, the August 2004 statement from Dr. M 
indicates that the service-connected headaches may have 
increased in severity since the last VA examination to 
evaluate this disability in February 2003.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. 

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.



For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his migraine 
headaches since July 2005.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtained any additional records 
to the extent possible, the veteran 
should be afforded a VA examination to 
evaluate the current nature and severity 
of his service-connected migraine 
headaches.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the most recent SSOC in 
January 2006, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


